           Case 3:20-cv-01991-HZ           Document 13-1          Filed 01/15/21   Page 1 of 3
Sean D. O’Brien, OSB No. 141703
Sean.obrien@millernash.com
John C. Clarke, OSB No. 153245
john.clarke@millernash.com
MILLER NASH GRAHAM & DUNN LLP
3400 U.S. Bancorp Tower
111 S.W. Fifth Avenue
Portland, Oregon 97204
Telephone: 503.224.5858
Facsimile: 503.224.0155

Frederic B. Jennings pro hac vice
fjennings@law.fordham.edu
44 Court Street, Suite 1217
Brooklyn, New York 11201

           Attorneys for Defendant Enby LLC




                                     UNITED STATES DISTRICT COURT

                                         DISTRICT OF OREGON

BOYAJIAN PRODUCTS, LLC,                              No. 3:20-cv-01991-HZ

                        Plaintiff,                   DECLARATION OF
                                                     FREDERIC B. JENNINGS
           v.                                        IN SUPPORT OF DEFENDANT
                                                     ENBY LLC’S MOTION TO DISMISS
ENBY LLC,

                        Defendant.



                   I, Frederic B. Jennings, declare as follows:

                   1.       I am an attorney, and one of the attorneys for defendant Enby LLC in this

action. I am over eighteen years of age and competent to testify to the facts set forth in this

declaration. I make the following statements based on personal knowledge or from publicly

available sources deemed reliable and whose accuracy cannot reasonably be questioned.

                   2.       Attached as Exhibit 1 is a true and correct copy of the United States Patent

and Trademark Office’s public record of Application Serial No. 88282201, reflecting Boyajian’s

Page 1 -        Declaration of Frederic B. Jennings in Support of Defendant Enby LLC’s Motion to
                Dismiss
4832-9052-8215.1
           Case 3:20-cv-01991-HZ        Document 13-1        Filed 01/15/21     Page 2 of 3



application for the Standard Character Mark “ENBY.” The record is publicly available at:

https://tsdr.uspto.gov/#caseNumber=88282201&caseSearchType=US_APPLICATION&caseTyp

e=DEFAULT&searchType=statusSearch.

                   3.    Attached as Exhibit 2 is a true and correct copy of an article in Allure

magazine entitled, “I Tried the Enby, a New Sex Toy Designed to Fit the Needs of All Genders

and Genitals,” by Kasandra Brabaw dated June 5, 2019. The article is also available at:

https://www.allure.com/story/enby-review-wild-flower-sex-toy-gender-free.

                   4.    Attached as Exhibit 3 is a true and correct copy of an article in Ask Men

magazine entitled, “Wildflower Releases Enby, the First Gender-Neutral Sex Toy,” by Christina

Majaski datedJune 7, 2019. The article is also available at:

https://www.askmen.com/news/dating/wildflower-releases-enby-the-first-gender-neutral-sex-

toy.html.

                   5.    Attached as Exhibit 4 is a true and correct copy of an article in Dezeen

magazine entitled, “Wild Flower [sic] launches gender-neutral sex toy Enby for ‘all of life’s

transitions,’” by Rima Sabina Aouf dated June 14, 2019. The article is also available at:

https://www.dezeen.com/2019/06/14/wild-flower-designs-gender-neutral-sex-toy-enby-for-all-

of-lifes-transitions/.

                   6.    Attached as Exhibit 5 is a true and correct copy of an article in Men’s

Health magazine entitled, “I Tried Masturbating With Enby, the New Sex Toy for All Genders,”

Zachary Zane dated July 13, 2019. The article is also available at:

https://www.menshealth.com/sex-women/a28379861/enby-gender-neutral-sex-toy-review/.

                   7.    These materials are being provided for the court’s convenience with

respect to defendant Enby LLC’s motion to dismiss.

                   PURSUANT TO 28 U.S.C. § 1746, I DECLARE UNDER PENALTY OF

Page 2 -     Declaration of Frederic B. Jennings in Support of Defendant Enby LLC’s Motion to
             Dismiss
4832-9052-8215.1
           Case 3:20-cv-01991-HZ      Document 13-1      Filed 01/15/21    Page 3 of 3



PERJURY THAT THE FOREGOING IS TRUE AND CORRECT.


Executed this 15th day of January, 2021, in Brooklyn, New York.



                                             Frederic B. Jennings pro hac vice




Page 3 -     Declaration of Frederic B. Jennings in Support of Defendant Enby LLC’s Motion to
             Dismiss
4832-9052-8215.1
